Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Invention I and II as set forth in the Office action mailed on 05/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention I and II is withdrawn.  Claims 21-27, 29-31, 34, 35, 37-40 directed to Invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Please rejoin Claims 21-27, 29-31, 34, 35, 37-40

Allowable Subject Matter
Claims 1 and 21 are allowed.
The following is an examiner's statement of reasons for allowance:
 With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a semiconductor layer comprising amorphous silicon germanium having grain sizes of less than about 10 nanometers or polycrystalline silicon germanium having grain sizes of about 20 nanometers, wherein the amorphous silicon germanium or the polycrystalline germanium has a molar percent of germanium of at least about 5 molar % and less than 20 molar % and having an average thickness between about between about 5 nanometers and about 4000 nanometers, and further wherein the semiconductor layer comprises dislocations selected from the group consisting of misfit dislocations, threading dislocations, and a combination thereof, wherein a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2, and further wherein the semiconductor layer comprising amorphous silicon germanium or polycrystalline silicon germanium is in interfacial contact with the front surface of the single crystal semiconductor handle substrate;.” in the combination required by the claim.


The following is an examiner's statement of reasons for allowance:
 With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “a semiconductor layer comprising amorphous silicon germanium having 5/cm2 and 1x1010/cm2, and further wherein the semiconductor layer comprising amorphous silicon germanium or polycrystalline silicon germanium is in interfacial contact with the front surface of the single crystal semiconductor handle substrate;.” in the combination required by the claim.





Claims 2-7, 10-12, 15-20, 22-27, 29-31, 34, 35, 37-40 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891